Exhibit 99.1 ews release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Advantage Energy Income Fund Converted Into Advantage Oil & Gas Ltd. CALGARY, July 9 /CNW/ - Advantage Oil & Gas Ltd. ("AOG" or the "Corporation") (AAV - TSX, AAV - NYSE) announced today that it has completed the previously announced plan of arrangement (the "Arrangement") involving AOG and Advantage Energy Income Fund (the "Fund"), pursuant to which, the Fund converted into the Corporation. Unitholders of the Fund voted 91.64% in favour of the Arrangement at the annual general and special meeting of Fund unitholders held earlier in the day. In accordance with the terms of the Arrangement, former unitholders of the Fund who have or will complete the letter of transmittal provided to such unitholders will receive common shares of AOG on a one-for-one basis. In addition, as part of the Arrangement, the Fund was dissolved and the Corporation assumed all of the existing liabilities of the Fund, including the Fund's convertible debentures which are now convertible debentures of the Corporation. It is anticipated that the Corporation's common shares and convertible debentures will commence trading on the Toronto Stock Exchange under the new trading symbols "AAV", "AAV.DB.C", "AAV.DB.D", "AAV.DB.E", and "AAV.DB.G" and the Corporation's common shares will commence trading on the New York Stock Exchange under the symbol "AAV" on or about July 14, 2009. The trust units and convertible debentures of the Fund will be delisted at this time as well. At the annual general and special meeting of the Fund, unitholders also approved the Shareholders' Rights Plan and the Restricted Share Performance Incentive Plan of AOG. At the annual general and special meeting of the Fund, unitholders also appointed Stephen Balog, Kelly I. Drader, Paul Haggis, John A. Howard, Andy J.
